                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 JOSE MONSERRATO MARTINEZ, Jr.,                       Civil No. 18-1260 (JRT/ECW)

                                 Petitioner,
                                                                ORDER
 v.

 WARDEN DAVID PAUL,


                                Respondent.

       Jose Monserrato Martinez, Jr., Reg No. 13080-030, FMC Rochester, PMB
       4000, 2110 Center Street East, Rochester, MN 55903, pro se petitioner.

       Erica H. MacDonald, United States Attorney, and Bahram Samie, Assistant
       United States Attorney, UNITED STATES ATTORNEY’S OFFICE, 300
       South Fourth Street, Suite 600, Minneapolis, MN 55415, for respondent.


       On May 7, 2018, Jose Monserrato Martinez, Jr. brought this 28 U.S.C. § 2241

Petition for a Writ of Habeas Corpus. (Petition, May 7, 2018, Docket No. 1.) Martinez

argues that the Bureau of Prisons (“BOP”) abused its discretion by failing to contact his

sentencing judge to determine whether he was eligible for a nunc pro tunc designation.

Magistrate Judge Elizabeth Cowan Wright wrote a Report and Recommendation (“R. &

R.”) recommending that the Court deny the Petition. (R. & R., Mar. 6, 2019, Docket No.

9.) Martinez objected to the R. & R. (Obj. Mar. 28, 2019, Docket No. 14.) Because the

Magistrate Judge did not err in finding that the BOP did not abuse its discretion, the Court

will overrule Martinez’s objection and deny his Petition.
                                      BACKGROUND

       On August 25, 2011, Martinez was arrested by Iowa state authorities and charged

with possession of cocaine with the intent to deliver. (Petition at 2.) He was held on that

charge. (Id.) On September 16, 2011, an Iowa state court sentenced Martinez to 120

months’ imprisonment for state offenses. (Id.) Shortly thereafter, the United States

indicted Martinez on the same conduct. (Id.) On November 16, 2011, pursuant to a writ

of habeas corpus ad prosequendum, Martinez was transferred to federal custody pending

the federal proceedings. (Decl. of Forest Kelly (“Kelly Decl.”) ¶ 8, June 25, 2018, Docket

No. 5.) On August 24, 2012, United States District Judge James E. Gritzner sentenced

Martinez to 120 months’ imprisonment, “to be served concurrently to the undischarged

terms of imprisonment” of the Iowa state sentence. (Id. ¶ 9, Ex. B at 7, June 25, 2018,

Docket No. 5-1.)

       On October 12, 2012, Martinez was transferred back to Iowa state custody to serve

out the remainder of his state sentence. (Kelly Decl. ¶ 10.) On April 16, 2013, Martinez

satisfied his state sentence and was transferred once again to federal custody, to serve out

the remainder of his federal sentence. (Id. ¶ 11.) He is projected to be released from federal

custody on April 18, 2021. (Id. ¶ 17, Ex. A at 4.) In computing his federal sentence, the

BOP credited Martinez for the 22 days he spent in Iowa custody between August 25, 2011

and September 15, 2011, the day before he was sentenced in Iowa state court. (Id.)

       The BOP, however, did not credit Martinez for the time he spent in state and federal

custody between September 16, 2011, and August 23, 2012, the day before his federal

sentencing. In 2017, Martinez challenged the BOP’s computation in this regard by filing


                                             -2-
a Request for Administrative Remedy with his federal institution. (See Attachments to

Petition at 2, May 7, 2018, Docket No. 1-1.) The Acting Warden denied his request, stating

that the time period in question “was credited towards your state sentence and cannot be

awarded as prior credit towards your federal sentence.” (Id.) Martinez appealed the

Warden’s decision to the Regional Office, who informed him that the credit he requested

was precluded by 18 U.S.C. § 3585(b). (Id. at 1.) Martinez further appealed to the Central

Office, who denied his appeal for the same reasons. (Id. at 4.)

       Martinez then brought this Petition, arguing that he “is entitled to jail time credit

spent in federal custody during the pendency of his federal case.” (Petition at 1.) The basis

for his argument is that the BOP erred by refusing to award him a nunc pro tunc designation

which would “designate[] the Iowa state prison where petitioner served his state sentence

as the place where he began serving his federal sentence.” (Id.) Martinez argues that,

because Judge Gritzner ordered his sentence concurrent to his state sentence, the BOP

abused its discretion by refusing to ask him whether he intended to make a nunc pro tunc

designation which would apply retroactively.

       The Magistrate Judge recommends denying Martinez’s Petition for two reasons.

First, the Magistrate Judge found that the BOP correctly determined that 18 U.S.C. § 3585

precluded Martinez from receiving pre-sentence credit for the time between September 16,

2011 and August 24, 2012, as he received credit for that time against his state sentence.

(R. & R. at 7-8.) Second, the Magistrate Judge determined that the BOP did not abuse its

discretion in failing to contact Judge Gritzner because he explicitly stated that Martinez’s




                                             -3-
sentence was to run concurrently only to “the undischarged terms” of the Iowa sentence.

(Id. at 8.)

        Martinez now objects to the second determination. He argues again that the BOP

abused its discretion in failing to contact Judge Gritzner and in denying his request for a

nunc pro tunc designation. He therefore requests that the Court grant his Petition and order

the BOP to consider his request for nunc pro tunc designation, which would include

contacting Judge Gritzner.


                                       DISCUSSION

I.      STANDARD OF REVIEW

        The district court reviews de novo those portions of an R & R to which an objection

is made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations” to which an objection is made. 28 U.S.C. § 636(b)(1); accord D. Minn.

LR 72 .2(b). The objections must be “specific written objections to the proposed findings

and recommendations.” Fed. R. Civ. P. 72(b); accord D. Minn. LR 72.2(b).


II.     OBJECTIONS

        Martinez’s only objection is that the Magistrate Judge erred in finding that the BOP

did not abuse its discretion by refusing to contact Judge Gritzner. Nunc pro tunc relief in

this context refers to the BOP's ability to retroactively designate that a federal inmate's

sentence commenced at the state facility in which the inmate served time prior to the federal

sentence. Granting such relief causes the federal sentence to run concurrently with the

state sentence. See Fegans v. United States, 506 F.3d 1101, 1103 (8th Cir. 2007) (“[W]hen


                                             -4-
a federal defendant is already serving a state sentence, [the] BOP has the practical power

to make the federal sentence run concurrently by designating the state prison as a place of

federal confinement, so that the clock would start to tick on the federal sentence.”) (internal

quotation marks omitted). Barden held that the BOP has an obligation to review a nunc

pro tunc request to designate a state facility as the place of confinement, but that the BOP

has broad discretion in reviewing said requests. Barden, 921 F.2d at 483. Under Barden,

a district court cannot compel the BOP to grant nunc pro tunc relief to a petitioner. Id. at

479 n. 6 (holding that even if the district court orders the BOP to review a petitioner's

request, the petitioner has “no assurance of success,” because of the BOP's broad discretion

in reviewing such requests).

       18 U.S.C. § 3621(b) specifies that the BOP may grant nunc pro tunc requests after

considering several factors, including the sentencing court’s recommendation. Indeed, as

Martinez points out, BOP policy states that “[n]ormally, designating a non-federal

institution for the inmate is done when it is consistent with the federal sentencing court’s

intent.” BOP Program Statement 5160.05(9)(b). Thus, Martinez argues that the BOP

abused its discretion because the BOP did not contact Judge Gritzner in response to

Martinez’s request for nunc pro tunc status.

       Without considering whether a nunc pro tunc designation in this case is precluded

by 18 U.S.C. § 3585’s bar against double credit, the Court nevertheless agrees with the

Magistrate Judge that the BOP did not abuse its discretion. Generally, the BOP will reach

out to a sentencing court when it is unclear from the court’s judgment whether the Court

has any objections or recommendations regarding nunc pro tunc status.                 Trice v.


                                               -5-
Grondolsky, No. Civ. 08-2968NLH, 2009 WL 3152116, at *8 (D.N.J. Sept. 25, 2009). That

is not the case here. Judge Gritzner clearly stated in his sentencing judgment that

Martinez’s sentence was to run “concurrently to the undischarged terms” of the remaining

Iowa state sentence.    Because he intended the concurrency to begin at the time of

Martinez’s federal sentencing and run only with the remainder of Martinez’s state sentence,

and because that intent was clearly stated in the sentencing judgment, the BOP did not

abuse its discretion by refusing to contact Judge Gritzner. Accordingly, the Court will

overrule Martinez’s objection, adopt the R. & R., and deny the Petition.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that Petitioner Martinez’s 28 U.S.C. § 2241 Petition for Writ of Habeas Corpus

[Docket No. 1] is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: May 28, 2019                                _______                      _______
at Minneapolis, Minnesota.                                JOHN R. TUNHEIM
                                                               Chief Judge
                                                        United States District Court




                                             -6-
